                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DOC MADISON,

              Plaintiff                      Case No. 2:18-cv-12736
                                             District Judge Victoria A. Roberts
v.                                           Magistrate Judge Anthony P. Patti

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
___________________________________/

                ORDER REGARDING BRIEFING SCHEDULE

      On September 4, 2018, Doc Madison, proceeding without counsel, filed this

action for a review of a final decision of the Commissioner of Social Security

denying his application(s) for social security disability benefits. (DE 1.) The

Court granted Plaintiff’s application for leave to proceed in forma pauperis. (DEs

2, 5.) Summonses were issued, the Commissioner filed a notice of appearance,

and, on December 11, 2018, an answer and transcript were filed. (DEs 8-12.)

      The Court’s initial scheduling order required Plaintiff to file a motion for

summary judgment by January 10, 2019, with the Commissioner being required to

file her own motion for summary judgment the following month. (DE 13.)

However, Plaintiff did not file a motion for summary judgment, nor did he seek

any extensions of time. On February 6, 2019, the Court entered an Order regarding
Plaintiff’s failure to comply with the Court’s scheduling order, and requiring him

to show cause, in writing, on or before February 20, 2019 why this case should not

be dismissed for failure to prosecute. (DE 14.) The Order also directed Plaintiff to

propose a reasonable and conservative extended deadline for filing his motion for

summary judgment, should the Court choose to permit it, and warned Plaintiff that

his failure to comply with this Order could result in a Report and Recommendation

that the Court dismiss this action pursuant to Federal Rule of Civil Procedure 41(b)

and E.D. Mich. LR 41.2. (Id.)

      On February 28, 2019, Plaintiff filed a late response to the order to show

cause, stating that he “misplace[d]” the “documents that were mailed to [him]

notifying [him] of the motion” and that he “found the documents just recently and

[he] noticed that [he] was supposed to respond.” (DE 15.) He further stated that

he has been caring for his wife, who is ill. (Id.)

      On March 1, 2019, the Court entered an order vacating the show cause order

(but with some hesitation) and setting the following briefing schedule for the

remainder of this action:

          1. Plaintiff’s motion for summary judgment is due ON OR BEFORE

             APRIL 1, 2019.

          2. Defendant’s response and cross-motion for summary judgment is due

             ON OR BEFORE MAY 1, 2019.


                                           2 
 
          3. Plaintiff’s reply is due ON OR BEFORE MAY 15, 2019.

(DE 16.) That order expressed warned Plaintiff “that there will be no further

extensions of time in this matter.” (Id. (emphasis in original).) To date, Plaintiff

has failed to file a motion for summary judgment, as required.

      Although this matter could be dismissed pursuant to Fed. R. Civ. P. 41(b)

for failure to prosecute, the Court has an interest in deciding this case on its merits.

Accordingly, I will not make a recommendation that this matter be dismissed at

this time, but will instead exercise my authority as it relates to the scheduling

order, which remains in effect. Accordingly, Defendant shall file her motion for

summary judgment ON OR BEFORE MAY 8, 2019. Thereafter, Plaintiff may

file a response brief in strict conformity with the Federal Rules of Civil Procedure,

the Local Rules of this District, and my Practice Guidelines in all respects,

including page limitations and format, ON OR BEFORE MAY 22, 2019. No

further briefing will be allowed, unless requested by the Court.

       IT IS SO ORDERED.

Dated: April 16, 2019                   s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                                           3 
 
                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on April 16, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         4 
 
